Citation Nr: 1738516	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-37 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 6, 2016.

2.  Entitlement to a rating in excess of 50 percent for PTSD from July 6, 2016.

3.  Entitlement to an effective date prior to March 12, 2009, for the grant of service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In a March 2017 rating decision, the RO granted an increased 50 percent rating for the Veteran's service-connected PTSD, effective July 6, 2016.  As higher ratings are still possible, the claim remains in appellate status pursuant to AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board has characterized the PTSD issues on the title page to reflect this development.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a May 2017 Travel Board hearing; a transcript of the hearing is associated with the claims file.

During the hearing, the Veteran indicated that he was unable to work due to his PTSD.  A claim for a total disability rating based on individual unemployability (TDIU) was denied in September 2016, and the Veteran has not appealed the denial of that claim, so it is not before the Board, even accepting that in certain instances a TDIU claim is not a claim separate and apart from an increased-rating claim but, instead, a derivative claim and alternative means of obtaining additional compensation for service-connected disability or disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009). See also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  Notably, in October 2016 the Veteran asked that the decision to deny TDIU be reconsidered.  The Board notes, however, in March 2017 correspondence, the RO informed him that he needed to submit a notice of disagreement with the September 2016 rating decision, as noted, the Veteran has not appealed the decision at this time.


FINDINGS OF FACT

1.  For the entire period under consideration, the Veteran's PTSD has reasonably been shown to result in a moderate level of occupational and social impairment with reduced reliability and productivity and with symptoms such as intrusive thoughts, flashbacks, insomnia, irritability, hypervigilance, startle reaction, anxiety with panic attacks more often than weekly, disturbances of motivation and depressed mood.

2.  A November 2009 rating decision awarded service connection for diabetes mellitus, type 2 (as a disease presumptively related to herbicide exposure) effective March 12, 2009, the date of claim for service connection for diabetes mellitus, type II.

3.  The objective evidence shows the Veteran was diagnosed with diabetes mellitus, type II prior to March 12, 2009.

4.  No communication was received prior to March 12, 2009, that could be interpreted as an informal or formal claim for service connection for diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  For the entire appeal period the criteria for a rating higher than 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.3.21, 4.1, 4.3, 4.7, 4.21, 4.125, 4.126, 4.130, Code 9411 (2016).

2.  The criteria for entitlement to an effective date earlier than March 12, 2009, for the grant of service connection for diabetes mellitus, type II, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.114, 3.400, 3.816 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As noted, in May 2017, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the decision review officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board is not required to discuss a potential Bryant problem unless the appellant raises that issue before the Board. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased rating

The Veteran contends that his service-connected PTSD is more severe than is contemplated in the initial ratings assigned. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Since the Veteran timely appealed the rating initially assigned for his PTSD, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26   (1999).  The RO has assigned staged ratings, and each stage will be addressed by the Board.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A layperson is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).

In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The General Rating Formula for Mental Disorders (including PTSD) provides for a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

In Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir. 2013), the Court also held that a Veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The Court further held that, in assessing whether a particular disability rating is warranted requires a two-part analysis, including (1) an initial assessment of the symptoms displayed by the Veteran and, if they are of the kind enumerated in the regulation and (2) an assessment of whether those symptoms result in the occupational and social impairment contemplated by that particular rating.  See id. at 118. 

Indeed, considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a). 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

The Board is aware that, effective in August 2014, VA amended the Schedule for Rating Disabilities to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5.  The DSM-5 does not require computation of a GAF score.  The provisions of the interim final rule applied to all applications for benefits that were received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the claim has been pending prior to August 4, 2014, therefore, in evaluating the severity of PTSD, the Board may consider GAF scores assigned to the Veteran, and the diagnosis of the Veteran's PTSD need not conform to DSM-5.  See 38 C.F.R. § 4.125(a) (2016).  A GAF score has been seen as a probative, but not determinative, indicator of a claimant's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

In March 2009, the Veteran submitted a claim for a psychiatric disability.  As noted, a November 2009 rating decision granted entitlement to service connection for PTSD and assigned a 30 percent rating, a subsequent March 2017 rating decision assigned a 50 percent rating effective July 6, 2016.  The Veteran requests higher initial ratings.  In this case, the Board finds that, resolving all reasonable doubt in the Veteran's favor, for the entire appeal period, an initial 50 percent rating, but not higher, for PTSD is warranted.

VA treatment records reveal the Veteran underwent mental health treatment in 2009.  During the visits the Veteran reported anxiety, irritability, intrusive thoughts, and anger but reported his medication was helping somewhat.  Insight and judgment were noted as good.  During a November 2009 visit the Veteran had a slight increase in his symptoms reported as nightmares of combat, flashbacks, insomnia, feelings of guilt, argumentativeness, and exaggerated startle response.  It was recommended that his medication dosage be increased.  In 2010 the Veteran was seen again in mental health and he reported similar symptoms to include intrusive thoughts, isolation, recurring nightmares, depressed mood and anger/irritability.

During an October 2009 VA examination, the Veteran reported symptoms of avoidance, irritability, occasional nightmares, feeling detached, and not able to form close interpersonal relations, he also endorsed symptoms of startling easily, and being jumpy.  The examiner also noted the Veteran had an underlying sense of distrust and anger towards government for his experiences as well as experiences of other Vietnam Veterans.  The Veteran reported that he was not currently working and stated that he had difficulty getting along with the boss at his previous job and felt his hours were being cut.  He reported that he has been married for close to 30 years and has two children.  He indicated that he counts on his wife for much support.  He stated that he has many acquaintances, but few close friends, and that he pretty much stays by himself.

Upon examination the Veteran was described as casually dressed with good hygiene.  He was cooperative and had a full affect.  His mood was described as fine.  He was noted to have no deficits in memory or concentration, no evidence of paranoia, hallucinations or delusions.  The Veteran was somewhat tangential in thinking and was noted to be talkative.  Speech was clear and coherent.  He reported he continues to get nightmares two to three times a month.  He denied suicidal or homicidal ideation and his insight and judgment was fair.  PTSD was diagnosed and a GAF score of 65 was assigned.

During an October 2015 VA examination, findings, in part, included intermittent disturbances of motivation and mood, anxiety, depressed mood, impaired judgment; impaired abstract thinking; difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the best description of the Veteran's current psychiatric impairment is symptoms that are mild or transient but cause occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress or symptoms controlled by medication. 

A February 2016 private psychological detailed evaluation report from R.G.K., Ph.D. documents the Veteran's continued complaints of, among others, anxiety, depression, chronic sleep impairment, hypervigilance, angry outbursts, social isolation, impaired judgment, impaired abstract thinking, impaired short and long term memory, disturbances of motivation and mood, and suspiciousness.  He indicated that such symptoms were due to the Veteran's service-connected PTSD.  The examiner indicated after reviewing the prior VA examination reports that the Veteran's symptoms have been present since 2009.

During the July 2016 VA examination, findings, in part, included difficulty in adapting to stressful circumstances, occupational and social impairment with reduced reliability and productivity, difficulty in establishing and maintaining effective work and social relationships, flattened affect, anxiety, chronic sleep impairment, depressed mood, panic attacks, and suspiciousness.

During the May 2017 hearing, the Veteran reiterated his contentions that his PTSD was more severe than the current ratings assigned.  He noted that he has experienced the chronic symptoms for the entire appeal period.

In light of all the evidence, the Board concludes that the Veteran is entitled to a disability rating of 50 percent, but not more, for his service-connected PTSD for the entire appeal period.  This is so because throughout this period he reported, in part, having estrangement from others, exaggerated startled response, intrusive thoughts, and disturbances of motivation and mood.  Further, it is reasonably shown in the February 2016 private psychological evaluation report that during the entire appeal period the Veteran has occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining work and social relationships, difficulty in adapting to stressful circumstances including work and work like settings, and irritability, and disturbances of motivation and mood.  

Collectively, these symptoms are of the type, extent, frequency and/or severity (as appropriate) to indicate no more than occupational and social impairment with reduced reliability and productivity-the level of impairment contemplated in the assigned, 50 percent rating. 

The Board finds, however, at no point during the appeal period has the extent of the Veteran's psychiatric impairment attributable, or indistinguishable from, PTSD been shown to result in occupational and social impairment with major deficiencies in most areas and an inability to establish and maintain effective relationships, or total occupational and social impairment.

As reflected above, for the period under consideration, there is no evidence of such symptoms/manifestations as impairment in reality testing, communication, or speech, nor had major impairment been shown in areas such as judgment, thinking, or mood-which are examples of the type of symptoms supporting the assignment of a 70 percent rating.  In fact, for the period under consideration, the evidence fails to show nearly all of the enumerated symptoms/manifestation indicative of the type, extent, frequency and/or severity to warrant the assignment of a 70 percent rating.  In this regard, there has been no evidence of: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  In this regard, the medical evidence does not demonstrate that the Veteran has had occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships.  Rather, the VA outpatient treatment records and examinations reflect that the Veteran was well dressed and groomed, cooperative, and had organized thoughts. 

The Veteran reported irritability; however, periods of violence are not shown.  Thus, although he has displayed some symptoms of impaired impulse control in that the evidence reflects that he had anger outbursts, impaired impulse control to an extent contemplated for a 70 percent rating has not been shown.  Although the record indicates that the Veteran's mood has been depressed, the Veteran has functioned independently.  To the extent that he has experienced difficulty in establishing and maintaining social relationships such symptomatology is contemplated in the currently assigned 50 percent rating.

The Board also points out that none of the enumerated symptoms/manifestations listed in the rating criteria consistent with the assignment of a 100 percent schedular rating for PTSD have been shown at any point during the appeal period.  In this regard, there is no documentation of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss of names of close relatives, own occupation, or own name.  Accordingly, for the period in question, the clinical evidence has not demonstrated symptoms/manifestations of depression indicative of total occupational and social impairment.

Under the circumstances of this case, the Board finds that, for the entire period under consideration, the Veteran's PTSD has more nearly approximated the criteria for the 50 percent rather than 70 percent rating.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 70 percent, rating are not met, it follows that the criteria for an even higher rating (100 percent) likewise are not met.

In assessing the severity of the disability under consideration, the Board has considered Veteran's assertions as to the type and frequency and/or severity of his symptoms, which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the criteria needed to support a higher rating also require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As such, the lay assertions are not considered more persuasive than the medical findings which, as indicated above, do not support assignment of a rating in excess of 50 percent for PTSD during the entire appeal period.

The Veteran has not raised any other issues with respect to the rating claim for PTSD nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Earlier effective date

The November 2009 rating decision on appeal granted the Veteran service connection for diabetes.  Service connection was assigned with an effective date of March 12, 2009, the date his claim for service connection for diabetes was received by VA.

In various statements as well as his testimony, he asserted that he is entitled to an earlier effective date for the grant of service connection for his diabetes as he was diagnosed with diabetes sometime between 1979 and 1989.

When a disability is service connected as a result of presumptive exposure to herbicide agents, the Board must consider the applicability of the Nehmer regulations.  The disability at issue here, diabetes mellitus, type II, was added to the list of presumptive diseases related to herbicide exposure on May 8, 2001.  There is, however, no competent medical evidence that documents the Veteran was diagnosed with diabetes mellitus, type II prior to the date the law was passed, and he is therefore not entitled to an effective date of one year prior to the date of claim under 38 CFR 3.114.

In addition, an earlier effective date could be granted based on Nehmer regulations. 38 C.F.R. § 3.816 covers awards under the Nehmer Court Orders for disability caused by a condition presumptively associated with herbicide exposure.  The regulation covers Nehmer class members, which include Vietnam veterans with covered herbicide diseases (meaning a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in §3.309(e)).

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

(2) If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as otherwise provided.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

Here, none of these contingencies apply.  The Veteran did not file for service connection for diabetes mellitus prior to the effective date of the regulation establishing the presumption as he is not shown to be diagnosed with diabetes mellitus until a number of years after the regulation was enacted. 

Because the veteran does not qualify under the above two scenarios, the effective date will be the date entitlement arose, if the claim was received within one year after separation from active duty, or date of claim, whichever is later.  38 C.F.R. § 3.400.

The general rule for earlier effective dates for service connection provides that if a claim for disability compensation is received within one year after separation from service, the effective date of entitlement will be either the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110(b)(1).  Here, there is no contention that a claim was received within a year of the Veteran's 1971 separation from service.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A review of the record shows that the first communication from the Veteran indicating an intent to apply for benefits was his claim that was received on March 12, 2009.  Although the Veteran reported that he was diagnosed with diabetes sometime between 1979 and 1989, he did not file his claim for benefits until March 12, 2009.  

An intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).

Despite the fact that the Veteran's diabetes was first noted in the record in 2004 (the date entitlement arose), he did not file a claim for service connection until March 12, 2009.  As such, the date of receipt of claim is the later of the date of entitlement and the date of claim, and VA regulations dictate that the date of receipt of claim should be the effective date that is assigned.  

Accordingly, the claim for an effective date earlier than March 12, 2009, for the grant of service connection for diabetes mellitus, type II is not warranted.


ORDER

An initial 50 percent rating, and no higher, for PTSD for the entire period under consideration is granted.

Entitlement to an effective date earlier than March 12, 2009, for the grant of service connection for diabetes mellitus, type II, is denied.


______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


